Citation Nr: 1606809	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post cholecystectomy syndrome.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection a right hip disability.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran was a member of the National Guard from December 1978 to August 1983. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In May 2012, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in June 2011.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA medical examinations and resulting medical opinions in January 2015. However, the medical opinions are open to multiple interpretations. Clarification is necessary.

Additionally, the Veteran's periods of ACDUTRA should be verified. And the Veteran has alleged that he was treated multiple times at the hospital at Fort Sill. These records are not a part of his service treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide as much information as possible regarding his treatments at the hospital at Fort Sill, including dates, doctors, and any other pertinent information that will assist in locating the records.

2. Upon receipt of the requested information from the Veteran, take any and all available steps to locate the records from the hospital at Fort Sill, including contacting the Veteran's National Guard unit to request any additional service treatment records and contacting the hospital at Fort Sill, if necessary. All steps taken should be documented in the Veteran's claims file.

3. Verify all periods of ACDUTRA and INACDUTRA for the Veteran during his service in the National Guard.

4. Return the claims file to the January 2015 examiner for clarification of his opinions. For each claimed disability, the examiner opined "[i]t is determined with a reasonable degree of medical certainty that it is less at least at likely as not that [the condition] had its conset during a period of ACDUTRA or that such disorder was caused by any incident or event that occurred during this period of service." Request that the examiner clarify whether, for each claimed condition, it is at least at likely as not or that is is less likely than not that the Veteran's claimed condition had its conset during a period of ACDUTRA or that such disorder was caused by any incident or event that occurred during this period of service.

Additionally, the examiner opined that the evidence showed that the Veteran's GI symptoms existed prior to service. The examiner is asked to identify what evidence lead the examiner to that conclusion. 

If the January 2015 examiner is not available, provide the claims file to another suitably qualified examiner for review of the claims file and scheduling of an additional VA medical examination, if necessary.

5. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claims remaining on appeal. If the benefit sought in connection with the claims remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




